Opinion by
Willson, J.
§ 260. Appeal bond from justice’s court; record may be looked to in determining sufficiency of. Appellee recovered judgment against appellant in justice’s court for $115 and costs. Appellant appealed to the county court and executed an appeal bond, in which bond the judgment was described as one for $136.20, and because of this supposed misdescription of the judgment, the appeal was dismissed. Held error. The bond states the style and number of the cause, the date of the judgment', and the court in which the same was rendered, correctly. We find, upon inspection of the record, that the costs which had accrued in the cause in justice’s court amounted to $21.20. This amount added to the principal of the judgment makes $136.20, the amount recited in the bond, and hence the bond does not misdecribe the judgment as to the amount. When the question arises as to jurisdiction of an appeal, it is proper for the court *319to look to the entire record to determine it. [W. & W. Con. Rep. §§ 408, 1236; 2 W. Con. Rep. §§ 111, 548, 669.]
February 9, 1887.
Ee versed and remanded.